DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 28 December 2021, with respect to the rejection(s) of claim 21 under 35 U.S.C. § 103 in view of MacQuoid have been fully considered and are persuasive. Applicant has amended the claims such that claim 21 now recites a 5:1 compression ratio which is not taught by MacQuoid. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MacQuoid and Roberts.
Applicant's amendments and arguments filed 28 December 2021 have been fully considered but they are not persuasive. Applicant amended the claims argues that the composition is an undried composition and that MacQuoid is drawn to a dried composition which would be incapable of forming pellets. However, MacQuoid does not teach that the coir pith is dried but merely that if stored to long the pith can become dried. MacQuoid even points out that the fresh pith can be used which has a moisture content of about 45% by weight. Which would be capable of being used to make pellets as the composition of MacQuoid is drawn to coir pith pellets. Additionally, MacQuoid teaches that the pellets can be dried but that would be after formation of the pellets which would therefore result in a pellet which reads on the instant claims.
Applicant further argues that Roberts does not teach the proper sizes of the pellets. However, Roberts is used for the teaching of the pellet ratio no the pellet size. A person having ordinary skill in the art would be able to use the teachings of Roberts with the teachings of MacQuoid to arrive at the size of MacQuoid with the compression ratio of Roberts. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-23 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 21: It is unclear how the composition is both undried and has a moisture content of below 15%.
As to Claim 22: The claim sets forth the limitation that the compression ratio is up to 9:1. However, claim 21 teaches that the compression ratio is 5:1.
As to Claim 28: It is unclear how the composition is both undried and has a moisture content of below 15%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over MacQuoid et al. (US 2004/0025422, hereinafter referred to as “MacQuoid”) in view of Cory Roberts (US 2018/0014459, hereinafter referred to as “Roberts”).
	As to Claim 21: MacQuoid teaches a pelletized coconut coir material (Title) which is made of coconut coir from the husk of a coconut [0005]. MacQuoid further teaches that the pellets preferably have a moisture content below 10 percent [0019]. MacQuoid teaches that the pellets are pressed before any drying which would read on the instant product [0019]. Additionally, claim limitations drawn to undried are considered process limitations which do not appear to change the product which is comprised of the same materials with the same size and the same moisture content.
	MacQuoid does not teach that the pellets are a tablet with a 7.5 mm diameter by 3 mm thickness.
	However, MacQuoid teaches that the pellets can be about 1/8” in diameter and between ¼ and 1 inch long. At the time of filing it would have been obvious to a person having ordinary skill in the art to modify the teachings See MPEP § 2144.04(IV) A and B.
	MacQuoid does not teach that the compression ratio of the tablet is about 5:1.
	However. Roberts teaches coconut coir can be compressed in a pellet mill to a ratio of 3:1 to 8:1 depending on the intended use [0056]. MacQuoid and Roberts are analogous art in that they are from the same field of endeavor, namely coconut coir pellets. At the time of filing it would have been obvious to a person having ordinary skill in the art to compress the pellets of MacQuoid to the ratio taught by Roberts because Roberts teaches that the compression ratio can be varied depending on the intended use [0056]. 
As to Claim 22: MacQuoid renders obvious the tablet of claim 21 (See above).
	MacQuoid does not teach that the compression ratio of the tablet is about 5:1.
	However. Roberts teaches coconut coir can be compressed in a pellet mill to a ratio of 3:1 to 8:1 depending on the intended use [0056]. MacQuoid and Roberts are analogous art in that they are from the same field of endeavor, namely coconut coir pellets. At the time of filing it would have been obvious to a person having ordinary skill in the art to compress the pellets of MacQuoid to the ratio taught by Roberts because Roberts teaches that the compression ratio can be varied depending on the intended use [0056]. 
	As to Claim 23: MacQuoid and Roberts render obvious the tablet of claim 22 (supra). Roberts further teaches that the feedstock has a particle size of 0.25 to 4.75 mm [0048]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select within the range taught by Roberts, including within a range of 2 to 4 mm, for the coconut coir particle size as Roberts teaches that these sized pieces compact together more easily and provide for better absorbency and structural integrity of the end product than smaller or larger pieces [0048].
	As to Claim 27: MacQuoid and Roberts render obvious the tablet of claim 23 (supra). MacQuoid further teaches that the fibers are removed [0005].

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over MacQuoid et al. (US 2004/0025422, hereinafter referred to as “MacQuoid”) in view of Cory Roberts (US 2018/0014459, hereinafter referred to as “Roberts”).
As to Claim 28: MacQuoid teaches a pelletized coconut coir material (Title) which is made of coconut coir from the husk of a coconut [0005]. MacQuoid further teaches that the pellets preferably have a moisture content below 10 percent [0019]. MacQuoid teaches that the pellets are pressed before any drying which would read on the instant product [0019]. Additionally, claim limitations drawn to undried are considered process limitations which do not appear to change the product which is comprised of the same materials with the same size and the same moisture content.
	MacQuoid does not teach that the pellets are a tablet with a 3 mm thickness.
	However, MacQuoid teaches that the pellets can be about 1/8” in diameter and between ¼ and 1 inch long. At the time of filing it would have been obvious to a person having ordinary skill in the art to modify the teachings of MacQuoid to have a tablet instead of a pellet by changing the diameter and the length of the pellets which would then read on the dimensions of the instant claim. See MPEP § 2144.04(IV) A and B.
	MacQuoid does not teach that the compression ratio of the tablet is about 5:1.
	However. Roberts teaches coconut coir can be compressed in a pellet mill to a ratio of 3:1 to 8:1 depending on the intended use [0056]. MacQuoid and Roberts are analogous art in that they are from the same field of endeavor, namely coconut coir pellets. At the time of filing it would have been obvious to a person having ordinary skill in the art to compress the pellets of MacQuoid to the ratio taught by Roberts because Roberts teaches that the compression ratio can be varied depending on the intended use [0056]. 
	As to Claim 29: MacQuoid and Roberts render obvious the pellet of claim 28 (supra).
	MacQuoid does not teach that the pellets are a tablet with a diameter of 7.5 mm.
	However, MacQuoid teaches that the pellets can be about 1/8” in diameter and between ¼ and 1 inch long. At the time of filing it would have been obvious to a person having ordinary skill in the art to modify the teachings of MacQuoid to have a tablet instead of a pellet by changing the diameter and the length of the pellets which would then read on the dimensions of the instant claim. See MPEP § 2144.04(IV) A and B.
	As to Claim 30: MacQuoid and Roberts render obvious the tablet of claim 28 (supra). Roberts further teaches that the feedstock has a particle size of 0.25 to 4.75 mm [0048]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select within the range taught by Roberts, including within a range of 2 to 4 mm, for the coconut coir particle size as Roberts teaches that these sized pieces compact together 
	As to Claim 31: MacQuoid and Roberts render obvious the tablet of claim 30 (supra). MacQuoid further teaches that the fibers are removed [0005].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.